Exhibit 10.31
Directors’ Deferred Compensation Plan
of

Hudson City Bancorp, Inc.
 
Adopted on January 18, 2005
Effective as of January 18, 2005
Amended and Restated as of December 31, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
Definitions
       
 
       
Section 1.1 Administrator
    1  
Section 1.2 Beneficiary
    1  
Section 1.3 Board
    1  
Section 1.4 Code
    1  
Section 1.5 Company
    1  
Section 1.6 Change in Control Event
    1  
Section 1.7 Cash Compensation
    1  
Section 1.8 Compensation
    1  
Section 1.9 Disability
    1  
Section 1.10 Committee
    1  
Section 1.11 Effective Date
    2  
Section 1.12 Equity Compensation
    2  
Section 1.13 Fair Market Value
    2  
Section 1.14 Investment Benchmark
    2  
Section 1.15 Memorandum Account
    2  
Section 1.16 Memorandum Subaccount
    2  
Section 1.17 Non-Employee Director
    2  
Section 1.18 Option-Related Compensation
    3  
Section 1.19 Participant
    3  
Section 1.20 Participating Company
    3  
Section 1.21 Phantom Share
    3  
Section 1.22 Plan
    3  
Section 1.23 Plan
    3  
Section 1.24 Share
    3  
Section 1.25 Service Recipient
    3  
Section 1.26 Unforseeable Emergency
    3  
 
       
ARTICLE II
       
 
       
Participation
       
 
       
Section 2.1 Election to Participate
    4  
Section 2.2 Election to Defer Cash Compensation
    4  
Section 2.3 Election to Defer Equity Compensation
    4  
Section 2.4 Election to Defer Option-Related Compensation
    5  
Section 2.5 Changes in Participation
    5  
 
       
ARTICLE III
       
 
       
Accounting for Deferred Amounts
       
 
       
Section 3.1 In General
    6  
Section 3.2 Adjustments to Memorandum Accounts
    7  

i



--------------------------------------------------------------------------------



 



         
Section 3.3 Vesting
    8  
 
       
ARTICLE IV
       
 
       
Trust
       
 
       
Section 4.1 Establishment of Trust
    8  
Section 4.2 Contributions to Trust; Investments
    9  
Section 4.3 Unfunded Character of Plan
    9  
 
       
ARTICLE V
       
 
       
Life Insurance
       
 
       
Section 5.1 Authority to Purchase Life Insurance
    9  
Section 5.2 Cooperation to Effect Purchases
    9  
Section 5.3 Ownership of Policies
    9  
Section 5.4 Effect of Termination of Participation
    10  
 
       
ARTICLE VI
       
 
       
Distributions
       
 
       
Section 6.1 Early Distributions
    10  
Section 6.2 Scheduled Distributions to Participants
    11  
Section 6.3 Distributions to Beneficiaries
    12  
 
       
ARTICLE VII
       
 
       
Administration
       
 
       
Section 7.1 Administrator
    13  
Section 7.2 Committee Responsibilities
    14  
Section 7.3 Claims Procedure
    15  
Section 7.4 Claims Review Procedure
    15  
Section 7.5 Other Administrative Provisions
    16  
 
       
ARTICLE VIII
       
 
       
Amendment And Termination
       
 
       
Section 8.1 Amendment by the Company
    16  
Section 8.2 Termination
    17  
Section 8.3 Amendment or Termination by Other Companies
    17  
 
       
ARTICLE IX
       
 
       
Miscellaneous Provisions
       
 
       
Section 9.1 Notice and Election
    18  
Section 9.2 Construction and Language
    18  
Section 9.3 Headings
    18  
Section 9.4 Non-Alienation of Benefits
    18  

ii



--------------------------------------------------------------------------------



 



         
Section 9.5 Indemnification
    18  
Section 9.6 Severability
    19  
Section 9.7 Waiver
    19  
Section 9.8 Governing Law
    19  
Section 9.9 Withholding
    19  
Section 9.10 No Deposit Account
    19  
Section 9.11 Rights of Participants
    19  
Section 9.12 Status of Plan Under ERISA
    20  
Section 9.13 Successors and Assigns
    20  
Section 9.14 Non-dilution Provisions
    20  

iii



--------------------------------------------------------------------------------



 



Directors’ Deferred Compensation Plan
of
Hudson City Bancorp, Inc.
Article I
Definitions
The following definitions shall apply for the purposes of this Plan unless a
different meaning is clearly indicated by the context:
          Section 1.1 Acceleration Event means, with respect to a Participant,
any of the events described in section 6.1 on the basis of which the
Administrator may permit acceleration of the payment of the balance credited to
the Participant’s Memorandum Account.
          Section 1.2 Administrator means any person, committee, corporation or
organization appointed by the Committee to perform the responsibilities assigned
to the Administrator hereunder.
          Section 1.3 Beneficiary means the person or persons designated by a
Participant under section 6.3 of the Plan.
          Section 1.4 Board means the Board of Directors of the Company.
          Section 1.5 Code means the Internal Revenue Code of 1986 (including
the corresponding provisions of any succeeding law).
          Section 1.6 Company means Hudson City Bancorp, Inc. or any successor
thereto.
          Section 1.7 Change in Control Event means, with respect to a
Participant: (a) a change in ownership of the Participant’s Service Recipient;
(b) a change in effective control of the Participant’s Service Recipient; or
(c) a change in the ownership of a substantial portion of the assets of the
Participant’s Service Recipient. The existence of a Change in Control Event
shall be determined by the Administrator in accordance with section 409A of the
Code and the regulations thereunder.
          Section 1.8 Cash Compensation means the monetary compensation payable
to a Non-Employee Director for service as a member of the board of directors of
a Participating Company, including retainer payments and fees for attendance at
board and committee meetings.
          Section 1.9 Committee means the Compensation Committee of the Board.
          Section 1.10 Compensation means, during any period, the compensation
payable to a Non-Employee Director by any Participating Company that is
reportable to the Internal Revenue Service as compensation for such period on
Form 1099 in the absence of an election to defer receipt thereof under the terms
of this Plan. Compensation shall include Cash





--------------------------------------------------------------------------------



 



Compensation, Equity Compensation and Option-Related Compensation. Compensation
shall not include amounts that become payable under this Plan.
          Section 1.11 Disability means, with respect to a Participant, any
medically determinable physical or mental impairment which can be expected to
result in death or to last for a continuous period of at least twelve
(12) months and as a result of which either: (a) the Participant is unable to
engage in any substantial gainful activity or (b) the Participant has been
receiving income replacement benefits for a period of at least three (3) months
under an accident and health plan covering employees of the Participant’s
employer. The existence of a Disability shall be determined by the Administrator
in accordance with section 409A and the regulations thereunder.
          Section 1.12 Effective Date means January 18, 2005.
          Section 1.13 Equity Compensation means, with respect to any
Participant, that portion of the Participant’s Compensation, other than
Option-Related Compensation and/or stock appreciation rights, that is paid to
him in Shares or the amount of which is based upon the value, or increase in
value, of a Share.
          Section 1.14 Fair Market Value means, with respect to a Share on a
specified date:
          (a) the final reported sales price on the date in question (or if
there is no reported sale on such date, on the last preceding date on which any
reported sale occurred) as reported in the principal consolidated reporting
system with respect to securities listed or admitted to trading on the principal
United States securities exchange on which the Shares are listed or admitted to
trading; or
          (b) if the Shares are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a Share on such date on the
National Association of Securities Dealers Automated Quotations System, or, if
no such quotation is provided, on another similar system, selected by the
Committee, then in use; or
          (c) if sections 1.14(a) and (b) are not applicable, the fair market
value of a Share as the Administrator may determine.
          Section 1.15 Investment Benchmark means a hypothetical investment
classification in which a Participant’s Memorandum Account shall be deemed to be
invested for purposes of crediting or charging earnings, losses, appreciation or
depreciation with respect to the Participant’s Memorandum Account, in accordance
with section 3.2.
          Section 1.16 ISO Share means a Share acquired upon exercise of an
incentive stock option (within the meaning of section 422 of the Code).
          Section 1.17 Memorandum Account means, with respect to a Participant,
a bookkeeping account maintained by the Company to which is credited the amount
of the Participant’s deferred Compensation, together with any earnings and
appreciation thereon, and

2



--------------------------------------------------------------------------------



 



against which are charged any losses, depreciation or distributions thereof,
pursuant to Article III.
          Section 1.18 Memorandum Subaccount means, with respect to a
Participant, a portion of the Participant’s Memorandum Account that is
separately accounted for by the Company due to the application of unique
provisions relating to the applicable distribution schedule or Investment
Benchmark(s).
          Section 1.19 Non-Employee Director means a voting member of the board
of directors of a Participating Company who is not an officer or employee of any
Participating Company.
          Section 1.20 Option-Related Compensation means, with respect to an
option to purchase Shares that is exercised by paying the entire exercise price
therefor by actual or constructive delivery of Previously Acquired Shares, a
number of Shares equal to the excess of (a) the total number of Shares as to
which the option is exercised, over (b) the number of Shares actually or
constructively delivered in payment of the exercise price.
          Section 1.21 Participant means a Non-Employee Director or former
Non-Employee Director who has a Memorandum Account under the Plan.
          Section 1.22 Participating Company means the Company, Hudson City
Savings Bank, and any other company which, with the prior approval of the Board,
may adopt this Plan.
          Section 1.23 Phantom Share a unit of value that, at any relevant date,
corresponds to the Fair Market Value of a Share.
          Section 1.24 Plan means the Directors’ Deferred Compensation Plan of
Hudson City Bancorp, Inc.
          Section 1.25 Previously Acquired Share means, with respect to a
Participant on any date: (a) a Share (other than an ISO Share) that was acquired
by the Participant more than six (6) months prior to such date and has been held
by the Participant continuously since such acquisition and (b) an ISO Share that
was acquired by the Participant upon the exercise, at least one year prior to
such date, of an incentive stock option (within the meaning of section 422 of
the Code) that was granted to him at least two (2) years prior to such date and
has been held by the Participant continuously since such acquisition.
          Section 1.26 Share means a share of Common Stock, par value $.01 per
share, of the Company.
          Section 1.27 Service Recipient means with respect to a Participant on
any date: (a) the corporation for which the Participant is performing services
on such date; (b) all corporations that are liable to the Participant for the
benefits due to him under the Plan; (c) a corporation that is a majority
shareholder of a corporation described in section 1.27(a) or (b); or (d) any
corporation in a chain of corporations each of which is a majority shareholder
of another corporation in the chain, ending in a corporation described in
section 1.27 (a) or (b).

3



--------------------------------------------------------------------------------



 



          Section 1.28 Unforeseeable Emergency means, with respect to a
Participant, a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse or a dependent
(within the meaning of section 152(e) of the Code) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The existence of an Unforeseeable Emergency shall be determined
by the Administrator in accordance with section 409A of the Code and the
regulations hereunder.
Article II
Participation
          Section 2.1 Election to Participate.
          Any Non-Employee Director may elect to become a Participant in the
Plan by submitting to the Administrator a written election, on a form prescribed
by the Administrator, to defer the receipt of all or any portion of his
Compensation; provided, however, that no Non-Employee Director shall be
permitted to defer receipt of Compensation that is required to be withheld and
remitted to any federal, state or local taxing authority pursuant to any
requirement for the collection of tax at the source or that is required to fund
any contribution or premium payment or co-payment required of the Non-Employee
Director as a condition of participation in any employee benefit plan maintained
by the Company or any other Participating Company at the time the election is
made. A Non-Employee Director who elects to become a Participant may make
separate deferral elections with respect to Cash Compensation, Equity
Compensation and Option-Related Compensation. The Administrator may deny
participation to any Non-Employee Director whose initial election to become a
Participant does not contemplate the deferral of a minimum of $2,000 on an
annualized basis.
          Section 2.2 Election to Defer Cash Compensation.
          An election to defer Cash Compensation shall specify the amount or
percentage of each payment of Cash Compensation to be deferred, shall be made on
or before the last day of any calendar year and shall be effective for the
calendar year following the calendar year in which such election is made and all
subsequent calendar years unless status as a Non-Employee Director ceases or a
change in the rate of deferral is elected pursuant to section 2.5; provided,
however, that an initial election to defer Cash Compensation made by a
Non-Employee Director and filed with the Administrator during the thirty
(30) day period immediately following the later of the Effective Date of the
Plan or the date the Non-Employee Director first becomes eligible to participate
in the Plan shall take effect with the first payment of Compensation that
relates to a period of service that begins after such election is made, or such
later date as the Non-Employee Director shall specify in his election.
          Section 2.3 Election to Defer Equity Compensation.
          An election to defer Equity Compensation shall specify the amount or
percentage of each payment of Equity Compensation that is to be deferred, shall
be made on or before the first day of the calendar year in which such Equity
Compensation will be awarded and prior to the first day of the period of service
for which such Equity Compensation is earned, and shall be

4



--------------------------------------------------------------------------------



 



effective for all subsequent calendar years and service periods, unless status
as a Non-Employee Director ceases or a change in the rate of deferral is elected
pursuant to section 2.5; provided, however, that an initial election to defer
Equity Compensation made by a Non-Employee Director and filed with the
Administrator during the thirty (30) day period immediately following the later
of the Effective Date or the date the Non-Employee Director first becomes
eligible to participate in the Plan shall take effect with the first award of
Equity Compensation that relates to a period of service that begins after such
election is made, or such later date as the Non-Employee Director shall specify
in his election. Acceptance of an election to defer Equity Compensation shall
not be held or construed as a guarantee that any conditions precedent to the
payment thereof (including but not limited to continued employment) will be met
or the amount to be deferred will in fact be earned. In the event the dollar
amount of Equity Compensation actually paid is less than the dollar amount for
which a deferral election has been made, the election shall be deemed effective
to defer the maximum permissible amount.
          Section 2.4 Election to Defer Option-Related Compensation and/or
Compensation Related to Stock Appreciation Rights.
          No person shall elect to defer Option-Related Compensation, or
compensation related to the exercise or settlement of stock appreciation rights,
until such time as the Plan is amended to provide for such elections.
          Section 2.5 Changes in Participation.
          (a) An election by a Participant pursuant to section 2.2 shall
continue in effect until termination of status as a Participant; provided,
however, that the Participant may, by written election filed with the
Administrator, increase or decrease the portion of his Cash Compensation to be
deferred, or discontinue such deferral altogether. Such election shall be
effective with respect to Cash Compensation payable for services rendered after
the end of the calendar year in which such election is filed with the
Administrator; provided, however, that if an election provides for the decrease
or discontinuance of the Participant’s deferral of Cash Compensation and is made
on account of Disability or an Unforeseeable Emergency or an Acceleration Event,
such election shall, to the extent permitted under section 409A of the Code, be
effective with respect to Cash Compensation payable after the filing of such
election.
          (b) An election by a Participant pursuant to section 2.3 or 2.4 shall
continue in effect until termination of status as a Participant; provided,
however, that the Participant may, by written election filed with the
Administrator, increase or decrease the portion of his Equity Compensation to be
deferred, or discontinue such deferral altogether. Such election shall be
effective with respect to Equity Compensation awarded after the calendar year in
which, and on account of a period of service that begins after, such election is
filed with the Administrator; provided, however, that if an election provides
for the decrease or discontinuance of the Participant’s deferral of Equity
Compensation and is made on account of Disability or an Unforeseeable Emergency
or an Acceleration Event, such election shall be effective with respect to
Equity Compensation, payable after the filing of such election.
          (c) In the event that a Participant ceases to be a Non-Employee
Director or in the event that a Non-Employee Director ceases to defer receipt of
his Compensation, the balance in his Memorandum Account shall continue to be
adjusted in accordance with Article III. A

5



--------------------------------------------------------------------------------



 



Non-Employee Director who has filed a written election to cease deferring
receipt of any portion of his Compensation may thereafter again file an election
to defer receipt of his Compensation in the manner described in sections 2.2
through 2.5.
          Section 2.6 Revocability of 2005 Elections.
          Notwithstanding anything in the Plan to the contrary, every election
under the Plan to defer Compensation earned and payable in 2005 shall, to the
maximum extent permitted and subject to the terms and conditions set forth in
Internal Revenue Service Notice 2005-1, be revocable at any time during 2005.
Such a revocation shall be effected by written notice given to and actually
received by the Administrator on or before December 31, 2005 and shall result in
the distribution of the entire balance credited to the Memorandum Account of the
person revoking the election and in the inclusion of the entire amount
distributed in gross income for federal income tax purposes in the 2005 taxable
year.
Article III
Accounting for Deferred Amounts
          Section 3.1 In General.
          The Administrator shall maintain a separate Memorandum Account for
each Participant and may establish within such Memorandum Account two or more
Memorandum Subaccounts as may be necessary or appropriate to properly administer
the Plan, including, but not limited to:
     (a) A separate Memorandum Subaccount for each portion of a Participant’s
Memorandum Account to which a unique distribution schedule is applicable;
     (b) A separate Memorandum Subaccount for that portion of a Participant’s
Memorandum Account that is attributable to Equity Compensation or Option-Related
Compensation that has been deferred; and
     (c) A separate Memorandum Subaccount for that portion of a Participant’s
Memorandum Account that is required to be adjusted for earnings and losses on
the basis of an Investment Benchmark that is different from the Investment
Benchmark(s) applicable to other portions of the Memorandum Account.
Credits, charges, and other adjustments to each Participant’s Memorandum Account
and any Memorandum Subaccounts shall be made in accordance with this
Article III. Neither the Company nor any Participating Company shall fund its
liability for the balances credited to a Memorandum Account or Memorandum
Subaccount, but each shall reflect its liability for such balances on its books.

6



--------------------------------------------------------------------------------



 



          Section 3.2 Adjustments to Memorandum Accounts.
          (a) Each Participant’s Memorandum Account and applicable Memorandum
Subaccount(s) shall be credited with amounts of Compensation deferred by the
Participant as of the date on which such Compensation would have been paid to
the Participant in the absence of a deferral election. For purposes of this
section 3.2(a):
     (i) Equity Compensation consisting of Shares or other property which would
be taxable for federal income tax purposes pursuant to section 83 of the Code
that is being deferred shall be credited as of the date on which such Shares or
other property become vested or, if later, the date on which such Shares or
other property are contractually required to be transferred to the Participant;
and
     (ii) Option-Related Compensation that is being deferred shall be credited
as of the earliest date on which all actions have been taken and conditions
satisfied to effectively exercise the related options;
all as determined by the Administrator, whose determination shall be conclusive
and binding in the absence of manifest error.
          (b) Each Participant’s Memorandum Account shall be adjusted to reflect
the amount of earnings, losses, appreciation or depreciation, as appropriate
that would result if the balances credited to the Participant’s Memorandum
Account, were actually invested in Investment Benchmarks according to the
following guidelines:
     (i) That portion of a Participant’s Memorandum Account that is attributable
to the deferral of Option-Related Compensation shall at all times be deemed to
be invested in Phantom Shares. The number of Phantom Shares credited in
connection with each deferral of Option-Related Compensation shall be equal to
the number of Shares corresponding to the Option-Related Compensation that is
being deferred. Additional Phantom Shares shall be credited to account for any
stock dividends to holders of record of Shares in an amount equal to the product
of (A) the number of Shares issued as a stock dividend to the holder of record
of one Share, multiplied by (B) the number of Phantom Units credited to the
Participant’s Memorandum Account as of the record date for the stock dividend.
Additional Phantom Shares shall be credited to account for cash dividends paid
to holders of record of Shares in an amount equal to the quotient of (A) the
cash dividend per Share multiplied by the number of Phantom Shares credited to
the Participant’s Memorandum Account as of the record date for the cash
dividend, divided by (B) the Fair Market Value of a Share on the payment date
for the cash dividend.
     (ii) That portion of a Participant’s Memorandum Account that is
attributable to the deferral of Equity Compensation shall be deemed to be
invested in Phantom Shares for so long as the Administrator may require.
     (iii) Any portion of the Participant’s Memorandum Account that is not
subject to section 3.2(b)(i) or (ii) shall be deemed to be invested in such

7



--------------------------------------------------------------------------------



 



Investment Benchmarks as the Participant, by notice given in such form and
manner and subject to such terms, conditions and procedures as the Administrator
may prescribe, shall designate from time to time. If one of the Investment
Benchmarks is Phantom Shares, such terms, conditions and procedures shall be
designed to prevent the occurrence of non-exempt short-swing transactions
described in section 16 of the Securities Exchange Act of 1934, as amended, to
assure compliance with the Company’s securities trading policy and applicable
federal and state securities laws, and unless otherwise determined by the
Administrator, to permit the Company to account for its liability with respect
to such portion of the Memorandum Account on the basis of EITF 94-6 or
corresponding guidance in subsequent accounting standards.
          (c) The Memorandum Account established for each Participant shall be
adjusted from time to time, but in no event less frequently than monthly, to
reflect:
     (i) credits of deferred Compensation;
     (ii) credits reflecting income, dividends and appreciation attributable to
the applicable Investment Benchmarks;
     (iii) charges for losses or depreciation attributable to the applicable
Investment Benchmarks; and
     (iv) charges for payments to the Participant or his Beneficiary.
Except to the extent otherwise provided by the Administrator, all such
adjustments in respect of activity during a month shall be made as of the last
business of each month.
          Section 3.3 Vesting.
          Subject to section 5.3, all amounts credited to a Participant’s
Memorandum Account shall be 100% vested at all times.
Article IV
Trust
          Section 4.1 Establishment of Trust.
          The Company may establish a trust fund which may be used to accumulate
funds to satisfy benefit liabilities to Participants, former Participants and
their Beneficiaries under the Plan; provided, however, that the assets of such
trust shall be subject to the claims of the creditors of the Company in the
event that it is determined that the Company is insolvent; and provided,
further, that the trust agreement shall contain such terms, conditions and
provisions as shall be necessary to cause the Company to be considered the owner
of the trust fund for federal, state or local income tax purposes with respect
to all amounts contributed to the trust fund or any income attributable to the
investments of the trust fund. The Company shall pay all costs and expenses
incurred in establishing and maintaining such trust. Any payments made to a
Participant, former Participant or Beneficiary from a trust established under
this section 4.1 shall

8



--------------------------------------------------------------------------------



 



offset payments which would otherwise be payable by the Company in the absence
of the establishment of such trust. Any such trust will conform to the terms of
the model trust prescribed by Revenue Procedure 92-64, as the same may be
modified from time to time.
          Section 4.2 Contributions to Trust; Investments.
          If a trust is established in accordance with section 4.1, each
Participating Company shall make contributions to such trust in such amounts and
at such times as may be specified by the Committee or required pursuant to the
terms any trust agreement between the Company and the trustee that has been
authorized by the Committee.
          Section 4.3 Unfunded Character of Plan.
          Notwithstanding the establishment of a trust pursuant to section 4.1,
the Plan shall be unfunded. Any liability of the Company or another
Participating Company to any person with respect to benefits payable under the
Plan shall be based solely upon such contractual obligations, if any, as shall
be created by the Plan, and shall give rise only to a claim against the general
assets of the Company or such Participating Company. No such liability shall be
deemed to be secured by any pledge or any other encumbrance on any specific
property of the Company or a Participating Company.
Article V
Life Insurance
          Section 5.1 Authority to Purchase Life Insurance.
          To assist it in meeting its financial obligations under the Plan, the
Company may purchase and hold, or may cause the trustee of a trust described in
Article IV to purchase and hold, insurance on the life or lives of such
Participant or Participants in such amounts as the Committee may determine. By
electing to defer Compensation under the Plan, a Participant shall be deemed to
have authorized and consented to such purchase.
          Section 5.2 Cooperation to Effect Purchases.
          Each Participant shall take such actions (including but not limited to
submitting to such physical examinations, providing such medical information and
executing such applications, consents to the purchase of insurance and other
documents and instruments) as the Administrator may reasonably request to
facilitate the purchase of insurance authorized by the Committee. Any person who
fails or refuses to cooperate in the purchase of such insurance may, in the
discretion of the Committee, be denied the right of future participation in the
Plan, such denial to be effected in a manner that complies with the requirements
of section 409A of the Code. No person shall be denied eligibility to
participate in the Plan solely because he is deemed uninsurable by the carrier
or carriers designated by the Committee.
          Section 5.3 Ownership of Policies.
          The Company (or, if applicable, a trust described Article IV) shall be
the legal owner of any life insurance policies purchased under the Plan and
shall have and enjoy all of the

9



--------------------------------------------------------------------------------



 



incidents of ownership, including, but not limited to, the right to cancel,
surrender, extend or assign the policy in whole or in part, the right to
exercise borrowing privileges against the cash value of the policy, the right
designate the beneficiary of any death benefit proceeds that may become payable
thereunder, the right to receive policy dividends, the right exercise voting
rights with respect to all matters on which the holder of the policy may vote,
and, in the case of a mutual insurance company, the right to participate in and
receive and hold any proceeds distributed in relation to the policy in
connection with any demutualization transaction. In no event shall the
Participant, his Beneficiary or his heirs, successors or assigns have any rights
in, to or under any such policy, including but not limited to the right to
receive any portion of any death benefit proceeds that may be payable upon the
death of the Participant. In the event that the Participant, his designated
Beneficiary or any of his heirs, successors or assigns attempts to challenge the
rights of the Company (or, if applicable, a trust described Article IV), then,
in addition to any other rights and remedies that may be available, any balance
credited to the Participant’s Memorandum Account that is then unpaid shall be
forfeited.
          Section 5.4 Effect of Termination of Participation.
          Neither the cessation of a Participant’s performance of services for
the Company or any Participating Employer, nor the cessation of a Participant’s
deferrals of Compensation under the Plan, nor the complete distribution of the
balance credited to the Participant’s Memorandum Account shall have any effect
on the authority of the Company (or, if applicable, a trust described Article
IV) to continue any life insurance policy then in effect on the life of such
Participants for such future period as the Committee may determine, including
but limited to the period extending through the date of the Participant’s death.
Article VI
Distributions
          Section 6.1 Early Distributions.
          (a) In the event that a Participant has suffered an Unforeseeable
Emergency, the Administrator may, in its sole discretion and to the extent
permitted under section 409A of the Code, allow such Participant to obtain a
lump sum withdrawal of an amount credited to his Memorandum Account that does
not exceed the amount necessary to alleviate the Unforeseeable Emergency.
          (b) In the event of a Participant’s Disability, the Administrator may,
in its sole discretion and to the extent permitted under section 409A of the
Code, allow the Participant to obtain a lump sum withdrawal of the entire
balance credited to his Memorandum Account.
          (c) To the extent required to comply with the terms of a domestic
relations order (within the meaning of section 414(p) of the Code) directed to
and served upon the Plan, the Administrator may direct the payment of all or any
portion of the balance credited to a Participant’s Memorandum Account at any
time or in accordance with any payment schedule set forth in said order.

10



--------------------------------------------------------------------------------



 



          (d) To the extent necessary to effect compliance with a certificate of
divestiture (within the meaning of section 1043(b)(2) of the Code), the
Administrator may permit the distribution of all or a portion of the balance
credited to a Participant’s Memorandum Account earlier than the times determined
under section 6.2.
          Section 6.2 Scheduled Distributions to Participants.
          (a) Upon a Participant’s termination of service with the Company and
all Participating Companies, an amount equal to the balance credited to such
Participant’s Memorandum Account shall be paid to the Participant in a single
payment within thirty (30) days after the end of the calendar year in which such
termination of service occurs; provided, however, that if a Participant so
elects in his initial election to participate or in any subsequent deferral
election, payment of balances attributable to amounts deferred pursuant to such
election may be made:
     (i) in a single payment as of some other date (not earlier than the first
day of the calendar year following the calendar year that includes the third
anniversary of the effective date of the election) specified by the Participant
in his election; or
     (ii) in annual installments over such number of years (not to exceed
fifteen (15)) and payable beginning on such date (not earlier than the first day
of the calendar year following the calendar year that includes the third
anniversary of the effective date of the election) specified by the Participant
in his election. In the event payment is to be made in installments, each
installment shall be equal to the balance credited to the Participant’s
Memorandum Account (or, if applicable, Memorandum Subaccount) as of the last
business day of the month ending immediately prior to the date on which payment
is to be made, divided by the number of installment payments remaining to be
paid (including the payment then being computed). Any portion of the balance
credited to the Participant’s Memorandum Account with respect to which a payment
has not been made shall continue to be adjusted pursuant to Article IV, in
accordance with the Investment Benchmarks in which the Participant’s Memorandum
Account is deemed to be invested, until a distribution with respect to such
amount has been made.
          (b) Notwithstanding section 6.2(a), each Participant may, by written
election given in such form and manner as the Administrator may prescribe, elect
to change the time and manner of distribution of the balance credited to any
Memorandum Subaccount; provided, however, that
     (i) Any such election shall not take effect until twelve (12) months after
it is received by the Administrator; and
     (ii) In the case of an election to defer a payment to be made on account of
an event other than the Participant’s death, Disability or Unforeseeable
Emergency, the first payment made under such election shall not occur until at
least five (5) years later than such payment would otherwise have been made; and

11



--------------------------------------------------------------------------------



 



     (iii) In the case of an election to defer a payment to be made on a
specified date or pursuant to a fixed payment schedule, such election shall be
made at least twelve (12) months prior to the date of the first scheduled
payment.
          (c) Distributions shall be made, or commence, within 30 days after the
date the Participant becomes entitled to payment pursuant to this section 6.2.
Distributions of balances attributable to the deferral of Option-Related
Compensation shall be made in whole Shares (with cash paid in lieu of fractional
shares), distributions of the balances deemed to be invested in Phantom Shares
shall, unless the Administrator determines otherwise, be made in whole Shares
(with cash paid in lieu of fractional Shares); and all other distributions shall
be made in cash unless the Administrator, in its discretion, permits other forms
of distribution.
          Section 6.3 Distributions to Beneficiaries.
          (a) A Participant may designate a Beneficiary or Beneficiaries by
filing a written notice with the Administrator prior to the Participant’s death,
in such form and manner as the Administrator may prescribe. A Participant who
has designated a Beneficiary or Beneficiaries may change or revoke such
designation prior to the Participant’s death by means of a similar written
instrument.
          (b) In the event that a Participant dies before receiving payment of
his entire Memorandum Account, payment of the value of the deceased
Participant’s Memorandum Account shall be made in a lump sum to his Beneficiary
or Beneficiaries within ninety (90) days. If no Beneficiary shall have been
designated or if any such designation shall be ineffective, or in the event that
no designated Beneficiary survives the Participant, payment of the value of the
Participant’s Memorandum Account shall be made to the Participant’s estate.in
the same manner and at the same time as the Participant’s Memorandum Account
would have been paid to a Beneficiary. If any Participant and any one or more of
his designated Beneficiary(ies) shall die in circumstances that leave
substantial doubt as to who shall have been the first to die, the Participant
shall be deemed to have survived the deceased Beneficiary(ies). The presence of
substantial doubt for such purposes shall be determined by the Administrator in
its sole and absolute discretion.
          Section 6.4 Mandatory Cashout of Small Balances.
          Notwithstanding anything in the Plan to the contrary, except as
provided in section 6.5, if, as of December 31 of any calendar year following a
Participant’s termination of service with all Participating Companies, the
balance credited to his Memorandum Account is $10,000 or less, the entire
balance credited to his Memorandum Account shall be distributed in a single lump
sum payment as soon as practicable during the immediately following calendar
year.
          Section 6.5 Restrictions on Payments.
          Notwithstanding anything in the Plan to the contrary (a) no payment to
be made to a Participant on account of termination of service shall be prior to,
and any such payment shall be deferred until, such Participant experiences a
“separation from service” within the meaning of section 409A of the Code and
(b) if the Participant is a “specified employee” within the meaning of section
409A of the Code at the time of his separation from service, no payment to be
made on

12



--------------------------------------------------------------------------------



 



account of termination of service shall be made prior to and any such payments
shall, if necessary, be deferred to the first day of the seventh month after
separation from service.
          Section 6.6 Payment upon a Change in Control Event.
          A Participant may elect concurrently with any other payment election
or change in payment election permitted under the Plan, that the entire balance
credited to his Memorandum Account be distributed to him a single lump sum upon
the occurrence of a Change in Control Event.
          Section 6.7 One-Time Payment Elections.
Article VII A Participant may: (a) at any time prior to December 31, 2006,
change the time and manner of payment of deferred amounts scheduled to be paid
on or after January 1, 2007; (b) at any time prior to December 31, 2007, change
the time and manner of payment of deferred amounts scheduled to be paid on or
after January 1, 2008; and (c) at any time prior to December 31, 2008, change
the time and manner of payment of deferred amounts scheduled to be paid on or
after January 1, 2009. Any such election shall be made in writing in the form
prescribed by the Administrator and filed with the Administrator on or before
the last day for making the election.
Administration
          Section 7.1 Administrator.
          The Administrator shall, subject to the responsibilities of the
Committee and the Board, have the responsibility for the day-to-day control,
management, operation and administration of the Plan. The Administrator shall
have the following responsibilities:
     (a) To maintain records necessary or appropriate for the administration of
the Plan;
     (b) To give and receive such instructions, notices, information, materials,
reports and certifications as may be necessary or appropriate in the
administration of the Plan;
     (c) To prescribe forms and make rules and regulations consistent with the
terms of the Plan and with the interpretations and other actions of the
Committee;
     (d) To require such proof or evidence of any matter from any person as may
be necessary or appropriate in the administration of the Plan;
     (e) To determine any question arising in connection with the Plan,
including any question of Plan interpretation, and the Administrator’s decision
or action in respect thereof shall be final and conclusive and binding upon all
persons having an interest under the Plan; provided however, that any question
relating to inconsistency or omission in the Plan, or interpretation of the

13



--------------------------------------------------------------------------------



 



provisions of the Plan, shall be referred to the Committee by the Administrator
and the decision of the Committee in respect thereof shall be final;
          (f) To review and dispose of claims under the Plan filed pursuant to
section 7.3 and appeals of claims decisions pursuant to section 7.4;
     (g) If the Administrator shall determine that by reason of illness,
senility, insanity, or for any other reason, it is undesirable to make any
payment to the person entitled thereto, to direct the application of any amount
so payable to the use or benefit of such person in any manner that the
Administrator may deem advisable or to direct in the Administrator’s discretion
the withholding of any payment under the Plan due to any person under legal
disability until a representative competent to receive such payment in his
behalf shall be appointed pursuant to law;
     (h) To discharge such other responsibilities or follow such directions as
may be assigned or given by Committee or the Board; and
     (i) To perform any duty or take any action which is allocated to the
Administrator under the Plan.
The Administrator shall have the power and authority necessary or appropriate to
carry out his responsibilities. The Administrator may resign only be giving at
least 30 days’ prior written notice of resignation to the Committee, and such
resignation shall be effective on the date specified in such notice.
          Section 7.2 Committee Responsibilities.
          The Committee shall, subject to the responsibilities of the Board,
have the following responsibilities:
     (a) To review the performance of the Administrator;
     (b) To hear and decide appeals, pursuant to the claims procedure contained
in section 7.4 of the Plan, taken from the decisions of the Administrator;
     (c) To hear and decide questions, including interpretation of the Plan, as
may be referred to the Committee by the Administrator;
     (d) To report and make recommendations to the Board regarding changes in
the Plan, including changes in the operation and management of the Plan;
     (e) To designate an alternate Administrator to serve in the event that the
Administrator is absent or otherwise unable to discharge his responsibilities;
     (f) To remove and replace the Administrator or alternate, or both of them,
and to fill a vacancy in either office;

14



--------------------------------------------------------------------------------



 



     (g) To discharge such other responsibilities or follow such directions as
may be assigned or given by the Board; and
     (h) To perform any duty or to take any action which is allocated to the
Committee under the Plan.
The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities. The Committee may take action under the Plan by
vote of a majority of the members present at any meeting of the Committee at
which a quorum is present or by unanimous written consent in lieu of meeting. No
member of the Committee shall participate in any action or decision in which he
has a personal interest unless all members of the Committee voting on such
matter are similarly interested. The Committee may delegate to one of its
members, to the Administrator or to any Non-Employee Director of the Company or
any other Participating Company the power and responsibility, to the extent not
expressly allocated under the Plan to the Administrator, to sign instruments and
other communications in its behalf and to take appropriate action to implement
the Committee’s decisions.
          Section 7.3 Claims Procedure.
          Any claim relating to benefits under the Plan shall be filed with the
Administrator on a form prescribed by it. If a claim is denied in whole or in
part, the Administrator shall give the claimant written notice of such denial,
which notice shall specifically set forth:
     (a) The reasons for the denial;
     (b) The pertinent Plan provisions on which the denial was based;
     (c) Any additional material or information necessary for the claimant to
perfect his claim and an explanation of why such material or information is
needed; and
     (d) An explanation of the Plan’s procedure for review of the denial of the
claim.
In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.
          Section 7.4 Claims Review Procedure.
          Any person whose claim filed pursuant to section 7.3 has been denied
in whole or in part by the Administrator may request review of the claim by the
Committee, upon a form prescribed by the Administrator. The claimant shall file
such form (including a statement of his position) with the Committee no later
than 60 days after the mailing or delivery of the written notice of denial
provided for in section 7.3, or, if such notice is not provided, within 60 days
after

15



--------------------------------------------------------------------------------



 



such claim is deemed denied pursuant to section 7.3. The claimant shall be
permitted to review pertinent documents. A decision shall be rendered by the
Committee and communicated to the claimant not later than 30 days after receipt
of the claimant’s written request for review. However, if the Committee finds it
necessary, due to special circumstances (for example, the need to hold a
hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review. The Committee’s decision shall
be in writing and shall specifically set forth:
          (a) The reasons for the decision; and
          (b) The pertinent Plan provisions on which the decision is based.
Any such decision of the Committee shall be binding upon the claimant and the
Participating Company, and the Administrator shall take appropriate action to
carry out such decision.
          Section 7.5 Other Administrative Provisions.
          (a) Any person whose claim has been denied in whole or in part must
exhaust the administrative review procedures provided in section 7.4 prior to
initiating any claim for judicial review.
          (b) neither the members of the Committee, the Administrator, nor any
Non-Employee Director or employee of a Participating Company to whom
responsibilities are assigned under the Plan shall be liable for any act of
omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.
          (c) The Administrator or the Committee may, shorten, extend or waive
the time (but not beyond 60 days) required by the Plan for filing any notice or
other form with the Administrator or Committee, or taking any other action under
the Plan; provided, however, that no such shortening, extension or waiver shall
be done that would cause any Participant to be in constructive receipt of the
balance credited his Memorandum Account prior to the date on which such balance
is scheduled to be paid.
          (d) Any person, group of persons, committee, corporation or
organization may serve in more than one fiduciary capacity with respect to the
Plan.
          (e) Any action taken or omitted by the Administrator or the Committee
or any delegate of the Committee with respect to the Plan, including any
decision, interpretation, claim denial or review on appeal, shall be conclusive
and binding on and all interested parties and shall be subject to judicial
modification or reversal only to the extent it is determined by a court of
competent jurisdiction that such action or omission was arbitrary and capricious
and contrary to the terms of the Plan.
Article VIII
Amendment And Termination
          Section 8.1 Amendment by the Company.

16



--------------------------------------------------------------------------------



 



          The Company reserves the right, in its sole and absolute discretion,
at any time and from to time, by action of the Board, to amend the Plan in whole
or in part. In no event, however, shall any such amendment adversely affect the
right of any Participant, former Participant or Beneficiary to receive any
benefits under the Plan in respect of participation for any period ending on or
before the later of the date on which such amendment is adopted or the date on
which it is made effective.
          Section 8.2 Termination.
          (a) The Company reserves the right, in its sole and absolute
discretion, by action of the Board, to terminate the Plan, but only in the
following circumstances:
     (i) Within thirty (30) days prior to or twelve (12) months after any Change
in Control Event; and
     (ii) At such other time and in such other circumstances as may be permitted
under section 409A of the Code.
In such event, undistributed benefits attributable to participation prior to the
date of termination shall be distributed in lump sum payments at the time and in
the manner provided by section 409A of the Code and the regulations thereunder.
          (b) The Company reserves the right, in its sole and absolute
discretion, by action of the Board, to suspend the operation of the Plan, but
only in the following circumstances:
     (i) With respect to Compensation to be earned and paid in calendar years
beginning after the date of adoption of the resolution suspending the operation
of the Plan; and
     (ii) At such other time and in such other circumstances as may be permitted
under section 409A of the Code.
In such event, no further Compensation shall be deferred following the effective
date of the suspension and memorandum Accounts in existence prior to such date
shall continue to be maintained, and payments shall continue to be made, in
accordance with the provisions of the Plan.
          Section 8.3 Amendment or Termination by Other Companies.
          In the event that a corporation or trade or business other than the
Company shall adopt this Plan, such corporation or trade or business shall, by
adopting the Plan, empower the Company to amend or terminate the Plan, insofar
as it shall cover employees of such corporation or trade or business, upon the
terms and conditions set forth in sections 8.1 and 8.2; provided, however, that
any such corporation or trade or business may, by action of its board of
directors or other governing body, amend or terminate the Plan, insofar as it
shall cover employees of such corporation or trade or business, at different
times and in a different manner. In the event of any such amendment or
termination by action of the board of directors or other governing body of such
a corporation or trade or business, a separate plan shall be deemed to have been
established

17



--------------------------------------------------------------------------------



 



for the employees of such corporation or trade or business, and any amounts set
aside to provide for the satisfaction of benefit liabilities with respect to
employees of such corporation or trade or business shall be segregated from the
assets set aside for the purposes of this Plan at the earliest practicable date
and shall be dealt with in accordance with the documents governing such separate
plan.
Article IX
Miscellaneous Provisions
          Section 9.1 Notice and Election.
          The Administrator shall provide a copy of this Plan and the
resolutions of adoption to each Non-Employee Director who becomes eligible to
participate, together with a form on which the Non-Employee Director may notify
the Administrator of his election whether to become a Participant, which form,
if he so elects, he may complete, sign and return to the Administrator.
          Section 9.2 Construction and Language.
          Wherever appropriate in the Plan, words used in the singular may be
read in the plural, words used in the plural may be read in the singular, and
the masculine gender may be read as referring equally to the feminine gender or
the neuter.
          Section 9.3 Headings.
          The headings of Articles and sections are included solely for
convenience of reference. If there is any conflict between such headings and the
text of the Plan, the text shall control.
          Section 9.4 Non-Alienation of Benefits.
          Except as may otherwise be required by law, no distribution or payment
under the Plan to any Participant, former Participant or Beneficiary shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, whether voluntary or involuntary, and any attempt
to so anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
the same shall be void; nor shall any such distribution or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such distribution or payment. If any Participant,
former Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge encumber or charge any such
distribution or payment, voluntarily or involuntarily, the Committee, in its
sole discretion, may cancel such distribution or payment or may hold or cause to
be held or applied such distribution or payment, or any part thereof, to or for
the benefit of such Participant, former Participant or Beneficiary, in such
manner as the Committee shall direct; provided, however, that no such action by
the Committee shall cause the acceleration or deferral of any benefit payments
from the date on which such payments are scheduled to be made.
          Section 9.5 Indemnification.

18



--------------------------------------------------------------------------------



 



          The Company shall indemnify, hold harmless and defend each
Participant, former Participant and Beneficiary, against their reasonable costs,
including legal fees, incurred by them or arising out of any action, suit or
proceeding in which they may be involved, as a result of their efforts, in good
faith, to defend or enforce the obligations of the Company and any other
Participating Employer under the terms of the Plan.
          Section 9.6 Severability.
          A determination that any provision of the Plan is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.
          Section 9.7 Waiver.
          Failure to insist upon strict compliance with any of the terms,
covenants or conditions of the Plan shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of the Plan must be made in
writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
          Section 9.8 Governing Law.
          The Plan shall be construed, administered and enforced according to
the laws of the State of New Jersey without giving effect to the conflict of
laws principles thereof, except to the extent that such laws are preempted by
federal law. The federal and state courts having jurisdiction in Bergen County,
New Jersey shall have exclusive jurisdiction over any claim, action, complaint
or lawsuit brought under the terms of the Plan or in any way relating to the
rights or obligations of any person under, or the acts or omissions of the
Company, the Board, the Administrator, the Committee on any duly authorized
person acting in their behalf in relation to, the Plan. By electing to
participate in this Plan, the Participant, for himself and any other person
claiming any rights under the Plan through him, agrees to submit himself, and
any such legal action described herein that he shall bring, to the sole
jurisdiction of such courts for the adjudication and resolution of such
disputes. Any payments made pursuant to this Plan are subject to and conditioned
upon their compliance with 12 U.S.C. § 1828(k) and any regulations promulgated
thereunder.
          Section 9.9 Withholding.
          Payments from this Plan shall be subject to all applicable federal,
state and local income withholding taxes. The Company, Hudson City Savings Bank,
any other Participating Company or the Committee shall have the right to require
any person entitled to receive a distribution in Shares under this Plan to pay
the amount of any tax which is required to be withheld with respect to such
Shares, or, in lieu thereof, to cancel without notice, a sufficient number of
Phantom Shares to cover the amount required to be withheld.
          Section 9.10 No Deposit Account.

19



--------------------------------------------------------------------------------



 



          Nothing in this Plan shall be held or construed to establish any
deposit account for any Participant or any deposit liability on the part of the
Company or any Participating Company. Participants’ rights hereunder shall be
equivalent to those of a general unsecured creditor of each Participating
Company.
          Section 9.11 Rights of Participants.
          No Participant shall have any right or claim to any benefit under the
Plan except in accordance with the provisions of the Plan. The establishment of
the Plan shall not be construed as conferring upon any Participant or other
person any legal right to a continuation of service or to any terms or
conditions of service, nor as limiting or qualifying the right of a
Participating Company, its board of directors or its stockholders to remove any
Non-Employee Director or to fail to re-elect him or her or decline to nominate
him or her for re-election.
          Section 9.12 Status of Plan Under ERISA.
          The Plan is intended to be a non-qualified deferred compensation plan
maintained exclusively for non-employees. The Plan is not intended to comply
with the requirements of section 401(a) of the Code or to be subject to Parts 2,
3 and 4 of Title I of ERISA. The Plan shall be administered and construed so as
to effectuate this intent.
          Section 9.13 Successors and Assigns.
          The provisions of the Plan will inure to the benefit of and be binding
upon the Participants and their respective legal representatives and testate or
intestate distributes, and each Participating Company and their respective
successors and assigns, including any successor by merger or consolidation or a
statutory receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of any Participating Company may be
sold or otherwise transferred.
          Section 9.14 Non-dilution Provisions.
          In the event of any merger, consolidation, or other business
reorganization involving the Company, and in the event of any stock split, stock
dividend or other event generally affecting the number of Shares held by each
person who is then a holder of record of Shares, and in the event of any other
occurrence which, in the judgment of the Committee warrants an adjustment to
avoid unintended enhancement or dilution of the rights of one or more
Participants under the Plan, the number of Phantom Units credited to each
Participant’s Memorandum Account, and the unit value thereof, shall be adjusted
to account for such event. Such adjustment shall be effected in such manner as
the Committee shall determine to e appropriate in order to prevent the
enlargement or diminution of any Participant’s rights under the Plan.
          Section 9.15 Compliance with Section 409A of the Code.
          The Plan is intended to be a non-qualified deferred compensation plan
described in section 409A of the Code. The Plan shall be operated, administered
and construed to give effect to such intent. In addition he Plan shall be
subject to amendment, with or without advance notice

20



--------------------------------------------------------------------------------



 



to Participants and other interested parties, and on a prospective or
retroactive basis, including but not limited amendment in a manner that
adversely affects the rights of participants and other interested parties, to
the extent necessary to effect such compliance.

21